Opinion issued July 24, 2014




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-13-00592-CR
                           ———————————
                    BRENTON ALLEN HOPE, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 252nd District Court
                        Jefferson County, Texas1
                      Trial Court Case No. 12-14208


                         MEMORANDUM OPINION

     After appellant, Brenton Allen Hope, pleaded guilty to the offense of

delivery of a controlled substance2 with an agreed punishment recommendation

1
     The Supreme Court of Texas, pursuant to its docket equalization authority,
     transferred the appeal to this court. See TEX. GOV’T CODE ANN. §.73.001 (Vernon
     2013) (authorizing transfer).
from the State, the trial court deferred adjudication of his guilt and placed him on

community supervision for two years. The State subsequently moved to adjudicate

appellant’s guilt, alleging three violations of the conditions of his community

supervision. After a hearing, the trial court found two of the allegations true, found

appellant guilty, and assessed his punishment at confinement for two years. In his

sole issue, appellant contends that the trial court erred in admitting evidence during

the revocation hearing.

      We affirm.

                                    Background

      On November 5, 2012, the trial court placed appellant on community

supervision subject to certain conditions, including that he commit no new

offenses, abstain from using or possessing “any drug,” and pay fines and fees as

assessed. In its motion to adjudicate appellant’s guilt, the State alleged that he

committed the offense of possession of a controlled substance, tested positive for

“metabolic by-products of cocaine,” and failed to pay $480 in court-assessed fees.

Appellant pleaded “not true” to the allegations.

      At a hearing on the State’s motion, Jefferson County Adult Probation

(“JCAP”) Officer J. Kirkpatrick testified that appellant had tested positive for the

use of a controlled substance and failed to pay anything toward his court-assessed

2
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(8), 481.115(b) (Vernon
      2010).
                                          2
fine and fees. JCAP Urinalysis Technician B. Strother testified that on February

28, 2013, appellant tested “positive for cocaine.”       And appellant’s laboratory

results, which were admitted into evidence, reflect a positive result for cocaine use.

      Beaumont Police Department Officer T. Armstrong testified that on March

17, 2013, he was dispatched to the parking lot of an apartment complex to

investigate a report that three men were selling narcotics from a black Buick

LeSabre automobile. Upon his arrival, he saw appellant getting out of the driver’s

seat of the Buick, and he smelled marijuana coming from the Buick and on

appellant’s breath. After appellant consented to a search of his person, Armstrong

found a large amount of cash in appellant’s pocket; he also saw a marijuana

cigarette laying in plain view on the car’s console.        After additional officers

arrived, Armstrong and the officers searched the Buick and found a bottle

containing what they believed to be phencyclidine, or “PCP,” located on the

driver’s seat.   And Jefferson County Narcotics Services Forensic Chemist R.

Sweetenham testified that the bottle contained phencyclidine weighing 8.17 grams.

      Appellant testified that when Officer Armstrong arrived, he was just getting

a cigarette out of the Buick, which belonged to someone else. He asserted that the

money in his pocket was from his income tax refund and the phencyclidine

belonged to his sister’s friend. Appellant further asserted that the February 2013




                                          3
positive drug test result was inaccurate because he had “just come from the

jailhouse” and had not used cocaine.

      At the close of the hearing, the trial court found true the State’s allegations

that appellant had committed a new offense and had tested positive for the use of a

controlled substance. It further found appellant guilty and assessed his punishment

at confinement for two years.

                                Standard of Review

      Appellate review of an order adjudicating guilt is limited to determining

whether the trial court abused its discretion. TEX. CODE CRIM. PROC. ANN. art.

42.12, § 5(b) (Vernon Supp. 2013) (“The determination [to adjudicate guilt] is

reviewable in the same manner as a revocation hearing conducted under Section 21

of this article in a case in which an adjudication of guilt had not been deferred.”);

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006) (“Appellate review

of an order revoking probation is limited to abuse of the trial court’s discretion.”).

The trial court’s decision must be supported by a preponderance of the evidence.

Rickels, 202 S.W.3d at 763. The evidence meets this standard when the greater

weight of the credible evidence creates a reasonable belief that a defendant has

violated a condition of his community supervision. Id. at 764.

      We examine the evidence in the light most favorable to the trial court’s

order. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981). As the sole

                                          4
trier of fact, a trial court determines the credibility of witnesses. See id.; Jones v.

State, 787 S.W.2d 96, 97 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d).

      When a trial court finds several violations of community-supervision

conditions, we will affirm if the proof of any single allegation is sufficient. See

Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012); Canseco v. State, 199
S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d). Thus, to

prevail on appeal, a defendant must successfully challenge all of the findings that

support the trial court’s revocation order. See Garcia, 387 S.W.3d at 26; Moore v.

State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980).

                               Adjudication of Guilt

      In his sole issue, appellant argues that the trial court erred in adjudicating his

guilt because it erroneously admitted into evidence State’s exhibit number two, the

phencyclidine, “in violation of [his] constitutional rights against unreasonable

search and seizure.” Appellant asserts that the “basis of the officer’s detention of

[him], and the subsequent search of the vehicle, were based upon [his]

nervousness,” which “falls short of a constitutionally permissible detention” and

did not support the “subsequent search of the vehicle and discovery of narcotics.”

      As noted above, however, the State need only establish one sufficient ground

for revocation to support the trial court’s order to adjudicate guilt. See Garcia, 387
S.W.3d at 26. The record shows that, in addition to ordering that appellant commit

                                          5
no new offense, the trial court ordered that appellant abstain from using or

possessing “any drug.” At the hearing on the State’s motion, Officer Kirkpatrick

testified that appellant tested positive for use of a controlled substance, and

Strother specifically testified that on February 28, 2013, appellant tested “positive

for cocaine.” The trial court admitted into evidence appellant’s laboratory results,

which reflect a positive result for cocaine use on that date. Evidence of a positive

narcotics test is sufficient to establish that appellant failed to abstain from the use

of a controlled substance as required by the trial court’s order. See Stevens v.

State, 900 S.W.2d 348, 352 (Tex. App.—Texarkana 1995, pet. ref’d).

      The trial court could have reasonably found, by a preponderance of the

evidence, that appellant violated a term or condition of his community supervision

by using a controlled substance. Thus, we need not address appellant’s challenge

to the evidence supporting the trial court’s finding of true to the State’s allegation

that he had also committed the offense of possession of a controlled substance. See

Garcia, 387 S.W.3d at 26. Accordingly, we further hold that the trial court did not

err in adjudicating appellant’s guilt.

      We overrule appellant’s sole issue.




                                          6
                                   Conclusion

      We affirm the judgment of the trial court.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7